                           UNITED STATES BANKRUPTCY COURT

                                  DISTRICT OF NEW MEXICO

In re:

RITO BILL SANCHEZ,                                                      Case no. 19-12102-t7

         Debtor.

                                             OPINION

         Before the Court is debtor Rito Bill Sanchez’s motion to avoid a judicial lien on his house

because it impairs his homestead exemption. The motion is opposed by the lienholder, Debtor’s

former attorney Roger Moore. The primary issue is the value of the house. The Court concludes

that, on the petition date, the house was worth no more than Sanchez’s homestead exemption, so

Moore’s judgment lien should be avoided in its entirety. The Court also concludes that Moore

cannot enforce his judgment without violating the New Mexico Rules of Professional

Responsibility.

1.       Facts.1

         Mr. Sanchez lives in a small, one bedroom, one bathroom house in Albuquerque, New
Mexico’s South Valley. The street address is 1112 David Court SW. Sanchez testified that the
house was built by students at Albuquerque’s Technical Vocational Institute, trucked to the lot,
and installed by his father and him in 1973, when Sanchez was about 16. Sanchez has lived in the
house ever since. At some point Sanchez built an addition to the house, nearly doubling its square
footage. Sanchez did most of that work himself. The house is heated by a furnace and a small
wood-burning stove, and is cooled by a swamp cooler. Neither is centralized.


1
 The Court takes judicial notice of its docket in this case and Adv. No. 19-1082, and Case. No. D-
202-DM-2010-00260 in the Second Judicial District Court, State of New Mexico, to consider the
contents of the dockets but not the truth of the matters asserted therein. Johnson v. Spencer, 950
F.3d 680, 705 (10th Cir. 2020). With the parties’ permission, the Court also takes judicial notice
of the exhibits and transcript of the trial on the merits held July 15, 2020, in the adversary
proceeding.


Case 19-12102-t7        Doc 53     Filed 11/25/20     Entered 11/25/20 11:39:14 Page 1 of 10
       The house is in poor condition. The roof has a significant leak. Because of the leak, some

of the fascia boards, soffits, and shingles need to be replaced. The tongue-and-groove ceiling in

the main living area sags because of the roof leak. For the least three years Sanchez has held the

ceiling in place with a “stripper pole.” Some of the single-paned windows are cracked and have

been taped over. The exterior of the house is only partially bricked. Both the interior and exterior

are very cluttered.

       Sanchez has done much of his learning outside of the classroom. He is a good mechanic

and is experienced and knowledgeable about basic construction skills. However, he has difficulty

reading and writing.

       On June 22, 2010, Moore began representing Sanchez in a state court child custody

dispute.2 Within two months, Sanchez owed Moore in excess of $15,000 in attorney fees and

costs. Initially there was no written agreement between the parties. Moore drafted a retainer

agreement and had Sanchez sign it on August 26, 2010. Under the agreement, Sanchez was to

pay Moore $7,000 within three weeks, which he did. Moore voluntarily reduced his fee by $3,700,

leaving a balance of about $5,100. The agreement called for interest on all unpaid fees of 2% per

month. The agreement included language purporting to grant Moore a charging lien on all of

Sanchez’s real and personal property.3




2
  Sanchez previously appeared pro se.
3
  Charging liens grant attorneys an interest in any judgment or settlement fund in favor of their
client, to secure payment of their fees. If there is no such fund, there is nothing for the charging
lien to attach to. See, e.g., Sowder v. Sowder, 977 P.2d 1034, 1037 (N.M. App. 1999) (listing the
elements of an effective charging lien in New Mexico). As this Court previously noted, Moore’s
“charging lien was improper and legally ineffective.” In re Sanchez, 2020 WL 4577113, *l n.5
(Bankr. D.N.M.). The Court also ruled that the language in the retainer agreement did not grant
Moore a consensual lien on the house. Id.


                                              -2-
Case 19-12102-t7       Doc 53     Filed 11/25/20 Entered 11/25/20 11:39:14 Page 2 of 10
       On October 20, 2010, Moore moved to withdraw as Sanchez’s attorney. The state court

judge granted the motion December 16, 2010.4

       A month later Moore sued Sanchez in state court to collect unpaid attorney fees and

foreclose the lien(s) mentioned in the retainer agreement. Sanchez did not defend. The state court

judge declined to foreclose the alleged liens but did enter, on March 1, 2011, a default judgment

against Sanchez for $18,732.64,5 together with post-judgment interest at 24% per year.6 Moore

recorded a transcript of the judgment in Bernalillo County, encumbering Sanchez’s house with a

judgment lien.7

       In 2018, Moore sued to foreclose the judgment lien. By then the judgment had ballooned

to $50,073.90. The foreclosure action prompted Sanchez to file this case, on September 11, 2019.

Moore asserts that on the petition date the judgment debt exceeded $56,000.

       Moore brought a denial of discharge proceeding against Sanchez and prevailed in part. See

In re Sanchez, 2020 WL 4577113 (Bankr. D.N.M.). In that proceeding the Court deferred ruling

on certain issues raised by the pleadings until Sanchez’s lien avoidance motion could be heard. In

addition, the Court reserved ruling on the collectability of the accrued interest. Thus, the issues

before the Court are the value of the house, Sanchez’s request to quiet title, and whether Moore

can collect a judgment debt that is predominately unpaid interest that accrued at 24%.




4
  Sanchez represented himself for the remainder of the custody action, which continued for several
months after Moore withdrew.
5
  The default judgment included $14,803.17 in “liquidated damages,” $515.69 in interest,
$3,236.75 in attorney fees incurred to obtain the default judgment, and $177.03 in costs.
6
  This rate was chosen because of the contract rate of 2% per month; otherwise it would have been
the default statutory rate of 8.75%. See N.M.S.A. § 56-8-4(A).
7
  Moore has also recorded a document entitled Claim of Lien and three notices of lis pendens.
Sanchez has asked the Court to declared these encumbrances null and void.


                                              -3-
Case 19-12102-t7       Doc 53     Filed 11/25/20 Entered 11/25/20 11:39:14 Page 3 of 10
2.        Avoiding a Judgment Lien that Impairs a Homestead Exemption.8

          Section 522(f)(1)(A) provides:

          Notwithstanding any waiver of exemptions . . . the debtor may avoid the fixing of
          a lien on an interest of the debtor in property to the extent that such lien impairs an
          exemption to which the debtor would have been entitled under subsection (b) of
          this section, if such lien is . . . a judicial lien . . . .

          Section 522(f)(2)(A) provides:

          For the purposes of this subsection, a lien shall be considered to impair an
          exemption to the extent that the sum of--
                  (i) the lien;
                  (ii) all other liens on the property; and
                  (iii) the amount of the exemption that the debtor could claim if there were
          no liens on the property;

          exceeds the value that the debtor’s interest in the property would have in the
          absence of any liens.

          Sanchez claimed the New Mexico exemptions in this bankruptcy case, including New

Mexico’s $60,000 homestead exemption. See N.M.S.A. § 42-10-9.

          To rule on whether Moore’s judgment lien impairs Sanchez’s homestead exemption, the

Court must determine the value of the house. Value, for § 522 purposes, “means fair market value

as of the date of the filing of the petition[.]” § 522(a)(2); In re Martinez, 2015 WL 3814935, at *4

(Bankr. D.N.M.). Closing costs are not deducted when calculating fair market value. In re Sheth,

225 B.R. 913, 918 (Bankr. N.D. Ill. 1998); In re Aslanyan, 2017 WL 6520450, at *2 (Bankr. E.D.

Cal.); In re Keenan, 364 B.R. 786, 807 n.31 (Bankr. D.N.M. 2007).

          There are no liens or mortgages on the house other than Moore’s judgment lien.9 If the

house is worth $60,000 or less, Moore’s lien must be completely avoided. If the house is worth

more than $60,000, Moore’s lien can remain attached to the non-exempt excess value. See, e.g., In


8
    All statutory references are to 11 U.S.C. unless otherwise indicated.
9
    There could be a property tax lien, but there is no evidence of that in the record.


                                                 -4-
Case 19-12102-t7          Doc 53     Filed 11/25/20 Entered 11/25/20 11:39:14 Page 4 of 10
re Littig, 2019 WL 3268792, at *4 (Bankr. C.D. Ill.) (“Where there is equity remaining that

supports a lien in part, that amount of the lien should not be avoided”). In the event of partial or

total judgment lien avoidance under § 522(f), postpetition appreciation of the homestead benefits

only the debtor, not the judgment lienholder. See 4 Collier on Bankruptcy ¶ 522.11[3] n.23 and

associated text.

3.     Valuing the House.

       Two witnesses opined about the value of the house. The first was Sanchez’s expert

witness, Daniel Armstrong, an Albuquerque Realtor. He took photographs of the inside and

outside of the house and ran a comparable market analysis on August 2, 2019. Armstrong found

five sales he thought were comparable, adjusted for size and the number of bedrooms, and

averaged the resulting values. His conclusion was that the house was worth $55,300 on the

petition date. The Court’s impression of Armstrong’s valuation method is that it was fairly crude

but was good enough to give the Court a “ballpark” value of the house.

       Moore’s expert, Robert Stiles, is a certified real estate appraiser, making him more

qualified than Armstrong to give an opinion about the value of the house. Stiles concluded that

the house was worth $82,000 on September 17, 2020.

       There are a number of problems with Stiles’ appraisal. First, the appraisal date is

September 17, 2020. In the year between the petition date and Stiles’ appraisal, the Albuquerque

real estate market increased substantially. Stiles opined at the final hearing that the house was

worth about $70,000-$71,000 on the petition date.

       Second, Stiles made significant assumptions about the condition of the house that do not

appear warranted. This is shown by the following language in his appraisal report:

       Hypothetical Conditions: (A hypothetical condition is that which is contrary to
       what exists, but is asserted by the appraiser for the purpose of analysis. Any



                                              -5-
Case 19-12102-t7       Doc 53     Filed 11/25/20 Entered 11/25/20 11:39:14 Page 5 of 10
        hypothetical condition may affect the assignment results.) As of the date of our in
        inspetion [sic] the subject property reflected a poor program of maintenance both
        at the exterior and interior. Photos taken at time of my inspection have been
        included for review. In an effort to provided [sic] more supporative [sic] value, my
        client has provided photos from a proir [sic] inspection dated August 2nd, 2019.
        Said photos appear to reflect a superior level of maintennace [sic] and care from
        what was found at time of our inspection.

        Extraordinary Assumptions: (an extraordinary assumption is directly related to a
        specific assignment and presumes uncertain information to be factual. If found to
        be false this assumption could alter the appraiser’s opinions or conclusions. Any
        extraordinary assumption may affect the assignment results.) The subject is
        assumed to be in habital [sic] condition. This appraisal report does not guarantee
        or imply that the property is free of defects and we suggest that the reader, if
        concerned, secure a professional inspection or take other necessary steps to insure
        the property is free of any defects or adverse conditions. Should an inspection occur
        and any negative conditions be revealed as it pertains to latent construction defects
        or should any subsequent subsoil survey reflect adverse conditions we reserve the
        right to amend this report accordingly.

        Subject is of fair to poor quality materials and fixtures and reflects a fair program
        of maintenance. It is assumed that this property meets or exceeds minimal
        requirements of all building codes, zoning ordinances and other governmental
        regulations.

(emphasis added).

        Third, Stiles said in his report that the house is 35 years old, with an effective age of 20.

That is not correct. The main house was built in the early 70s, making it about 47 years old (the

addition may have been built in the 80s). Given the poor condition of the house, its effective age

must be at least its actual age, if not more.

        Fourth, the appraisal report contains this statement on page 5 of an Addendum:

       The weighted value approach reflects an adjusted price of $85,000. However,
       due to condition, the most representitive [sic] value, would be $72,000.

       Corroborating this lower valuation (or compounding the mistake, if it is a mistake), the first

page of the Subject Property Photo Addendum contains the following:

       Front View of Subject Property
       Appraised Date: September 17, 2020



                                                -6-
Case 19-12102-t7        Doc 53      Filed 11/25/20 Entered 11/25/20 11:39:14 Page 6 of 10
       Appraised Value: $72,000

       Fifth, Stiles testified that he had difficulty inspecting the house because of the cluttered

interior. Apparently, this difficulty made it impossible for Stiles to determine how the house was

heated or cooled, as he put “unknown” next to “HVAC.” He also said that the type of foundation

for the house was unknown.

       In light of the problems listed above, the Court has to discount the weight of Stiles’

opinion.

       It seems reasonable to conclude that on the petition date the house was worth between

$55,300 and $71,000. The Court concludes that the condition of the house substantially affects

its value. Before the house could be sold, it would need a new roof, a new ceiling in the main

living area, and fairly extensive repairs to the eaves, soffits, and siding. A great deal of exterior

and interior junk would have to be hauled away. It would be very surprising if a good inspection

did not turn up many thousands of dollars of needed repair work.10

       Because of the condition of the house, the Court concludes that a value toward the low end

of the $55,300-$71,000 range is appropriate. The Court finds and concludes that on the petition

date the house was worth no more than $60,000.

4.     The New Mexico Rules of Professional Conduct.

       In its opinion entered after trial of the discharge proceeding, the Court raised the issue

whether the term in the retainer agreement obligating Sanchez to pay interest of 2% a month on

unpaid fees violated the New Mexico Rules of Professional conduct. 2020 WL 4577113, at *1,




10
  Given that Sanchez built the addition himself and, as far as the record indicates, is not a licensed
contractor, an inspection likely would reveal a number of significant building, plumbing, and/or
electrical code violations.


                                               -7-
Case 19-12102-t7        Doc 53     Filed 11/25/20 Entered 11/25/20 11:39:14 Page 7 of 10
n.3.11 The Court reserved ruling on the issue until Sanchez’s § 522(f) motion was heard. The

Court now concludes that Moore cannot collect his judgment against Sanchez without violating

the New Mexico Rules of Professional Conduct.

        Within two months after hiring Moore, Sanchez owed him more than $15,000. There was

no written agreement between the parties. Moore drafted a retainer agreement and had Sanchez

sign it. Under the agreement, Sanchez paid Moore $7,000, which left a balance of about $5,100,

and agreed to pay 2% interest a month on any unpaid fees.

        Attorneys practicing in New Mexico are governed by the New Mexico Rules of

Professional Conduct, NMRA 16-100 et seq. NMRA 16-105, concerning attorney fees, states in

part:

         A. Determination of reasonableness. A lawyer shall not make an agreement for,
        charge or collect an unreasonable fee or an unreasonable amount for expenses....

         B. Basis or rate of fees. Whenever a fee is charged ... the scope of the
        representation and the basis or rate of the fee and expenses for which the client will
        be responsible shall be communicated to the client in writing before or within a
        reasonable time after commencing the representation, except when the lawyer will
        charge a regularly represented client on the same basis or rate. Any changes in the
        basis or rate of the fee or expenses shall also be communicated to the client in
        writing.

        The Court finds that, given the particular facts of this case, the 2% per month interest rate

Moore imposed on Sanchez ex post facto was an unreasonable fee and/or expense. Interest rates

have been low for more than a decade.12 If Moore was concerned that Sanchez would not pay him,


11
   The Court has the authority to inquire into this matter as part of its ongoing duty to oversee the
practice of lawyers appearing before it. See, e.g., In re Otero Co. Hosp. Assoc., Inc., 617 B.R. 699,
704-05 (Bankr. D.N.M. 2020) (“[I]t is well-settled that the bankruptcy court has inherent authority
to regulate the practice of attorneys who appear before it.”) (citing cases); In re Courtesy Inns,
Ltd., Inc., 40 F.3d 1084, 1089 (10th Cir. 1994) (“The power to maintain order and confine improper
behavior in its own proceedings seems a necessary adjunct to any tribunal charged by law with the
adjudication of disputes”); In re Timberon Water and Sanitation District, 2009 WL 367685, at *1
(Bankr. D.N.M.) (quoting Courtesy Inns).
12
   The Court takes judicial notice that in August 2010, “Wall Street Prime” rate was 3.75%.


                                               -8-
Case 19-12102-t7        Doc 53     Filed 11/25/20 Entered 11/25/20 11:39:14 Page 8 of 10
the answer was to limit or terminate the representation, not charge 24% interest. A lawyer renders

highly specialized professional services for a fee; he is not in the business of making high interest

rate loans to borrowers with poor credit. This is particularly true when the representation started

months before the retainer was signed and where, as here, the client is unsophisticated and has

limited ability to read or write. If any interest was to be charged at all, it should have been at a rate

no higher than needed to compensate Moore for the time value of money.

        Moore is an experienced, able attorney. It looks terrible when a stalwart member of the bar

charges an unsophisticated client a very high rate of interest, gets a default judgment against him

that accrues interest at the same high rate, waits years for the judgment debt to mushroom, and

then tries to take the client’s house through foreclosure.13 Such actions bring dishonor to an

honorable profession. No lawyer should try to take a poor man’s house to pay a fee, especially if

most of the fee is accrued interest. Because Moore’s judgment against Sanchez is primarily for

unpaid interest that accrued at 24%, the Court concludes that Moore cannot not collect it without

violating NMRA § 16-105(A)’s prohibition against collecting an unreasonable fee or expense.

5.      Quiet Title.

        Sanchez has requested that the Court quiet title to his house. Based on the Court’s

conclusions about valuation, that is an appropriate request. The Court will enter an order that

Sanchez owns the house, free and clear of Moore’s judgment lien, claim of lien, and notices of lis

pendens, all of which should be released.




13
   Given the condition of the house and ordinary sale closing costs (usually about 8%), it seems
very unlikely that Moore would collect any part of his judgment even if he were allowed to
foreclose. Thus, while the house has great practical and sentimental value to Sanchez, it has little
or no value to Moore. The Court cannot understand why Moore has spent so much time and effort
to achieve a result that would not benefit him but would seriously harm Sanchez.


                                                -9-
Case 19-12102-t7         Doc 53     Filed 11/25/20 Entered 11/25/20 11:39:14 Page 9 of 10
                                            Conclusion.

       Sanchez’s small, old South Valley house is in poor condition and was worth no more than

$60,000 on the petition date. His request to avoid Moore’s judgment lien therefore is well taken

and will be granted. Sanchez’s request to quiet title to the house in his name, free of Moore’s liens

and notices, also will be granted. Finally, the Court concludes that Moore cannot collect his

judgment against Sanchez without violating the New Mexico Rules of Professional Responsibility.

A separate order will be entered consistent with this opinion.




                                              ____________________________________
                                              Hon. David T. Thuma
                                              United States Bankruptcy Judge



Entered: November 25, 2020

Copies to: Counsel of record




                                              -10-
Case 19-12102-t7       Doc 53     Filed 11/25/20 Entered 11/25/20 11:39:14 Page 10 of 10
